Name: Commission Implementing Decision (EU) 2015/1997 of 5 November 2015 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2015) 7534) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: economic geography;  tariff policy;  European Union law;  agricultural policy;  trade
 Date Published: 2015-11-07

 7.11.2015 EN Official Journal of the European Union L 291/6 COMMISSION IMPLEMENTING DECISION (EU) 2015/1997 of 5 November 2015 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2015) 7534) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Following a satisfactory audit carried out by the Commission audit service (the Food and Veterinary Office (FVO)), the border inspection post at Brussels South Charleroi Airport in Belgium can be approved for the category other animals, specifically for insects, with the footnote O(14). The list of entries for that Member State set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (3) Spain has communicated that two inspection centres at the border inspection post at the port at VilagarcÃ ­a-Ribeira-CaramiÃ ±al should become a separate border inspection post at A Pobra-Ribeira and that one inspection centre at the border inspection post at the port at Ã CoruÃ ±a-Laxe should be deleted from the list of entries for that Member State. The list of entries for Spain set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (4) Following the delisting of the category U for one inspection centre at the airport Roissy Charles-de-Gaulle, the French authorities have modernised that inspection centre and communicated that the modernisation is finalised. Therefore, category U can be re-installed for that inspection centre in Annex I to Decision 2009/821/EC. (5) Following a satisfactory audit carried out by the FVO, the border inspection post at the port at Cagliari in Italy can be approved for the categories of products for human consumption (HC) and for other packed products (NHC(2)). Following communication from Italy, the entry for the border inspection post at the port at Salerno should be amended and the entries for the border inspection posts at the airports at Milano-Linate and Verona should be deleted. The Annex I to Decision 2009/821/EC should therefore be amended accordingly. (6) Lithuania has communicated that the border inspection post at the railway at PagÃ ¨giai has been closed down. The list of entries for that Member State set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (7) Following a satisfactory audit carried out by the FVO, one inspection centre at the border inspection post at Amsterdam Airport in the Netherlands can be extended to all categories of living animals, with the footnote O(14) and category U without restriction. In addition, the Netherlands have communicated that the inspection centre Vriescentrum Vink Beverwijk BV has been added to the border inspection post at the port in Amsterdam. The two entries in the list for that Member State set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (8) The United Kingdom has communicated that two inspection centres at the border inspection post at the airport at Heathrow have been replaced by one new inspection centre and that the border inspection post at the port at Falmouth has been suspended. The two entries in the list for that Member State set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (9) Annex II to Decision 2009/821/EC lays down the list of central, regional and local units in the integrated computerised veterinary system (Traces). (10) Following communication from Italy, a change should be brought to the central unit in the list of central, regional and local units in Traces for that Member State set out in Annex II to Decision 2009/821/EC. (11) Decision 2009/821/EC should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 November 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in TRACES (OJ L 296, 12.11.2009, p. 1). ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part concerning Belgium, the following entry for Brussels South Charleroi airport is inserted after the entry for Antwerpen/Anvers: Brussels South Charleroi Airport BE CRL 4 A O(14) (b) the part concerning Spain is amended as follows: (i) the entry for the port at Ã CoruÃ ±a-Laxe is replaced by the following: A CoruÃ ±a ES LCG 1 P HC, NHC (ii) after the amended entry for Ã CoruÃ ±a port, the following entry for A Pobra-Ribeira port is inserted: A Pobra-Ribeira ES ZJF 1 P A Pobra do CaramiÃ ±al HC-T(FR)(3) Ribeira HC-T(FR)(3) (iii) the entry for VilagarcÃ ­a-Ribeira-CaramiÃ ±al port is replaced by the following entry: VilagarcÃ ­a ES VIL 1 P VilagarcÃ ­a HC, NHC (c) in the part concerning France, the entry for the airport Roissy Charles-de-Gaulle is replaced by the following: Roissy Charles-de-Gaulle FR CDG 4 A Air France HC-T(1), HC-NT, NHC-NT France Handling HC-T(1), HC-NT, NHC Station animaliÃ ¨re U, E, O(14) (d) the part concerning Italy is amended as follows: (i) the following entry for the port at Cagliari is inserted after the entry for Bologna-Borgo Panigale: Cagliari IT CAG 1 P HC, NHC(2) (ii) the entry for the port at Salerno is replaced by the following: Salerno IT SAL 1 P HC, NHC-T(FR), NHC-NT (iii) the entries for the airports at Milano-Linate and Verona are deleted; (e) in the part concerning Lithuania, the entry for the railway at PagÃ ¨giai is deleted; (f) the part concerning the Netherlands is amended as follows: (i) the entry for the airport at Amsterdam is replaced by the following: Amsterdam NL AMS 4 A Aviapartner Cargo B.V. HC(2), NHC-T(FR), NHC-NT(2) O(14) Schiphol Animal Centre U, E, O(14) KLM-2 U, E, O(14) Freshport HC(2), NHC(2) O(14) (ii) the entry for the port at Amsterdam is replaced by the following: Amsterdam NL AMS 1 P Cornelis Vrolijk HC-T(FR)(2)(3) Daalimpex, Velsen HC-T PCA HC(2), NHC(2) Kloosterboer Ijmuiden HC-T(FR) Blankendaal Coldstores, Velsen HC-T(FR)(2) Vriescentrum Vink Beverwijk BV HC-T(FR)(2) (g) the part concerning the United Kingdom is amended as follows: (i) the entry for the port at Falmouth is replaced by the following: Falmouth (*) GB FAL 1 P HC-T(1)(3) (*), NHC-NT(1)(3) (*) (ii) the entry for the airport at Heathrow is replaced by the following: Heathrow GB LHR 4 A Eurobip HC(1)(2), NHC(2) Animal Reception Centre U, E, O (2) in Annex II, in the part concerning Italy, the entry for the central unit IT00000 DIREZ. GEN. SANITÃ VETERINARIA E ALIMENTI is replaced by the following: IT00000 MINISTERO DELLA SALUTE  DIREZIONE DELLA SANITÃ ANIMALE E DEI FARMACI VETERINARI